Citation Nr: 0300089	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  94-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hairy-cell leukemia, 
also claimed as non-Hodgkin's lymphoma, claimed as being a 
residual of exposure to herbicides (Agent Orange) during 
service.  


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from 
February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  That rating decision 
denied the veteran's claim for entitlement to service 
connection for a hairy cell leukemia and a skin disorder, 
secondary to Agent Orange exposure in service.  

In August 2000, counsel for the appellant and the 
Secretary filed a "Joint Motion for Remand and to Stay 
Further Proceedings," pending a ruling on the motion.  An 
Order of the Court dated in September 2000 granted the 
motion for remand and vacated the Board's decision dated 
January 21, 1999 with respect to denying the veteran's 
claim for service connection for hairy-cell leukemia, 
secondary to Agent Orange exposure in service.  In May 
2001, the case was remanded for further development, 
readjudication, and disposition in accordance with the 
Court's order. The Board now proceeds with its review of 
the appeal.  

In December 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the 
Republic of Vietnam during the Vietnam era and is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during his service in Vietnam.  

3.  The medical evidence of record reveals that the 
veteran has a current diagnosis of hairy-cell leukemia.

4.  The service medical records do not show any diagnosis 
of hairy-cell leukemia during service and there is no 
evidence that the veteran was diagnosed with hairy-cell 
leukemia within the first year after he separated from 
military service.  

5.  There is competent medical opinion which indicates 
that Agent Orange exposure was etiologic in the veteran's 
development of his hairy-cell leukemia.  

9.  The evidence as to whether the veteran's hairy-cell 
leukemia is related to Agent Orange exposure during 
service is in relative equipoise.  


CONCLUSION OF LAW

Hairy-cell leukemia was incurred as a result of exposure 
to Agent Orange during active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has previously sent the appellant a 
Statement of the Case and numerous Supplemental Statements 
of the Case which informed him of the evidence needed to 
substantiate the claim for service connection.  Also, 
based on the Board's allowance of the veteran's claim for 
service connection, additional notification is not 
required with respect to the claim adjudicated.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The Board 
concludes that these documents informed the appellant of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of the claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection 

Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Leukemia may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

VA regulations provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive 
service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service." 38 U.S.C.A. §  1116(f) (West 
1991 & Supp. 2002).  Review of the veteran's service 
personnel records confirms that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Because the 
veteran served in Vietnam during the appropriate period of 
time he is presumed to have been exposed to Agent Orange 
during this period of service.  We note that this is a 
recent change in the law.  Previously, the law required 
that the veteran serve in Vietnam and have one of the 
enumerated diseases listed at 38 C.F.R. § 3.309(e) in 
order to be presumed to have been exposed to Agent Orange 
during service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone cancer; breast cancer; female reproductive cancers; 
urinary bladder cancer; renal cancer; testicular cancer; 
leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 67 Fed. Reg. 42600 (June 24, 
2002)(emphasis added). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

In this case, the veteran claims that he developed hairy-
cell leukemia as a result of exposure to Agent Orange in 
service.  As noted above, the evidence of record confirms 
that the veteran served in the Republic of Vietnam during 
the Vietnam era.  As such, the veteran is presumed to have 
been exposed to Agent Orange during this period of 
service.  The veteran can establish service connection for 
his hairy-cell leukemia on the three bases noted above:  
direct, presumptive under 38 C.F.R. § 3.309(a), and 
presumptive based on exposure to Agent Orange under 
38 C.F.R. § 3.309(e).  The Board will address each basis 
separately below.

A.  Agent Orange Exposure

As noted above, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

The RO has obtained the veteran's service medical records 
and they appear to be complete,  These records contain 
entrance and separation examination reports and treatment 
records covering the intervening period of time.  There is 
no indication in any of the service medical records that 
the veteran had any complaints, or diagnosis of leukemia.

A large volume of medical evidence, both private and VA, 
has been obtained by the RO.  The overwhelming weight of 
the medical evidence of record reveals that the veteran 
was diagnosed with hairy cell leukemia in 1990.  

A September 1993 letter from Dr. Lim states that the 
veteran's diagnosis is "Hairy Cell leukemia and 
Vasculitis.  I feel that this condition was probably 
caused by [the veteran's] exposure to Agent Orange."  The 
diagnosis "has been confirmed by Cleveland Clinic."  
However, in October 1993 Dr. Lim submitted another letter 
which was almost identical to the September letter but 
with key differences.  This time Dr. Lim stated that the 
veteran's "diagnosis is Non-Hodgkin's Lymphoma and 
Vasculitis.  I feel that this condition was caused by [the 
veteran's] exposure to Agent Orange."  Dr. Lim again 
stated that the veteran's diagnosis "has been confirmed by 
Cleveland Clinic."  This one letter is the only evidence 
of record which reveals a diagnosis of non-Hodgkin's 
lymphoma.

The October 1993 letter submitted by Dr. Lim is highly 
questionable.  The letter states that the veteran's 
"diagnosis is Non-Hodgkin's Lymphoma and Vasculitis.  I 
feel that this condition was caused by [the veteran's] 
exposure to Agent Orange."  Dr. Lim also stated that the 
veteran's diagnosis "has been confirmed by Cleveland 
Clinic."  The Board finds this letter, and the opinions 
expressed in it not to be credible.  Specifically, Dr. Lim 
stated that the veteran was diagnosed with non-Hodgkin's 
lymphoma and that this diagnosis was confirmed by the 
Cleveland Clinic.  In all of the medical evidence 
submitted from the Cleveland Clinic there has never been a 
diagnosis of non-Hodgkin's Lymphoma.  Dr. Lim's letter is 
the only evidence of record which shows a diagnosis of 
lymphoma as opposed to leukemia.  This diagnosis, and the 
claim of confirmation, is also specifically contradicted 
by a November 1993 letter from the Cleveland Clinic which 
confirms only the diagnosis of hairy cell leukemia.  The 
overwhelming weight of the medical evidence of record 
reveals that the veteran has hairy cell leukemia which has 
been verified by the Cleveland Clinic; Dr. Shah, a private 
oncologist; and by the oncology department at VAMC 
Huntington.  The Board concludes that Dr. Lim may have 
considered an alternate diagnosis of the veteran's cancer 
from hairy cell leukemia, a disease for which presumptive 
service connection on the basis of Agent Orange exposure 
is not warranted, to non-Hodgkin's lymphoma, a disease 
which does warrant such a presumption, to advance his 
patient's disability claim.  As such, the Board finds that 
Dr. Lim's opinion that the veteran has non-Hodgkin's 
lymphoma lacks credibility, and the proper diagnosis is 
hairy cell leukemia.  

The evidence of record reveals that the veteran has hairy-
cell leukemia.  This is not one of the diseases specified 
at 38 C.F.R. § 3.309(e) (2002).  As such, the 
preponderance of the evidence is against a grant of 
service connection on the presumptive basis of exposure to 
Agent Orange during service.

B.  Presumptive Basis under 38 C.F.R. § 3.309 9 (a) (2002)

As noted above, leukemia may be presumed to have been 
incurred during active military service if it is manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

All of the medical evidence of record reveals that the 
veteran was diagnosed with hairy cell leukemia in April 
1990.  In December 1996, the veteran presented sworn 
testimony at a hearing before the undersigned Member of 
the Board.  The veteran testified that he was first 
diagnosed with hairy cell leukemia in April 1990. 

The veteran separated from active service in June 1970.  
He was first diagnosed with hairy cell leukemia in April 
1990, almost two decades after he separated from active 
service, and well beyond the one-year period during which 
presumptive service connection is warranted.  Therefore 
the preponderance of the evidence is against a grant of 
service connection for the veteran's hairy cell leukemia 
on the basis that it was manifest during service or is 
presumed to have been incurred in service because of being 
shown to a degree of 10 percent within a year of 
separation from service.  

C.  Direct Basis

Again, as noted above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

The veteran asserts that his hairy-cell leukemia was 
caused by Agent Orange exposure during active military 
service.  Again the current governing law provides that a 
"veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 
38 U.S.C.A. §  1116(f) (West 1991 & Supp. 2002).  Review 
of the veteran's service personnel records confirms that 
the veteran served in the Republic of Vietnam during the 
Vietnam era.  Because the veteran served in Vietnam during 
the appropriate period of time he is presumed to have been 
exposed to Agent Orange during this period of service.

The veteran is presumed to have been exposed to Agent 
Orange during military service and the medical evidence of 
record clearly shows that he has a current medical 
diagnosis of hairy-cell leukemia.  The key element in the 
veteran's claim is the need for competent medical evidence 
to link his current leukemia to Agent Orange exposure 
during service.  

The veteran has submitted private medical evidence from 
several sources to support his claim.  In April 1990, the 
veteran was hospitalized by a private physician; bone 
marrow and skin biopsies were conducted.  The resulting 
May 1990 skin pathology report reveals a final 
pathological diagnosis of subacute spongiotic dermatitis, 
nonspecific chronic inflammation, and mild fat necrosis 
and fibrosis.  The hospital discharge summary was dictated 
in June 1990 by Rogelio Lim, M.D.  The final diagnosis was 
hairy cell leukemia and vasculitis.  

A June 1990 notation from a Dr. Parsons reveals that the 
veteran "called today wanting to know what the chemical 
cause for hairy cell leukemia was.  I told him that the 
etiology of this was not known and this is according to 
the latest information I have in Cecil's Textbook of 
Medicine.  He indicated that he had called the American 
Cancer Society and they told him it was due to an 
environmental agent and I asked him if they gave him any 
more information that that and he said no.  I advised him 
that as far as physicians are concerned we do not know the 
cause of hairy cell leukemia."  

The veteran was sent to The Cleveland Clinic for 
confirmation of the diagnosis.  A July 1991 letter from 
The Cleveland Clinic states that the veteran "has a 
diagnosis of hairy cell leukemia with vasculitic skin rash 
secondary to the above lymphoproliferative disorder."  The 
letter goes on to say that "Non-Hodgkin's lymphoma is the 
diagnosis for which compensation may be derived.  Hairy 
cell leukemia is a variant of the non-Hodgkin's lymphoma 
group.  Perse [sic] it is a different diagnosis, however, 
it is very similar to this family of disorders."  

A September 1993 letter from Dr. Lim states that the 
veteran's diagnosis is "Hairy Cell leukemia and 
Vasculitis.  I feel that this condition was probably 
caused by [the veteran's] exposure to Agent Orange."  The 
diagnosis "has been confirmed by Cleveland Clinic."  
However, in October 1993 Dr. Lim submitted another letter 
which was almost identical to the September letter but 
with key differences.  This time Dr. Lim stated that the 
veteran's "diagnosis is Non-Hodgkin's Lymphoma and 
Vasculitis.  I feel that this condition was caused by [the 
veteran's] exposure to Agent Orange."  Dr. Lim again 
stated that the veteran's diagnosis "has been confirmed by 
Cleveland Clinic."  As noted above the Board Dr. Lim's 
medical opinions to lack credibility.

A June 1990 notation from a Dr. Parsons reveals that the 
veteran "called today wanting to know what the chemical 
cause for hairy cell leukemia was.  I told him that the 
etiology of this was not known and this is according to 
the latest information I have in Cecil's Textbook of 
Medicine.  He indicated that he had called the American 
Cancer Society and they told him it was due to an 
environmental agent and I asked him if they gave him any 
more information that that and he said no.  I advised him 
that as far as physicians are concerned we do not know the 
cause of hairy cell leukemia."  

The veteran was sent to The Cleveland Clinic for 
confirmation of the diagnosis.  A July 1991 letter from 
The Cleveland Clinic states that the veteran "has a 
diagnosis of hairy cell leukemia with vasculitic skin rash 
secondary to the above lymphoproliferative disorder."  The 
letter goes on to say that "Non-Hodgkin's lymphoma is the 
diagnosis for which compensation may be derived.  Hairy 
cell leukemia is a variant of the non-Hodgkin's lymphoma 
group.  Perse [sic] it is a different diagnosis, however, 
it is very similar to this family of disorders."  
(emphasis added).  

A November 1993 letter from Dr. Lichtin of the Cleveland 
Clinic states that the veteran "has been evaluated at the 
Cleveland Clinic and found to have hairy cell leukemia.  
Hairy cell leukemia is a B-cell neoplasm akin to non-
Hodgkin's lymphoma and chronic lymphocytic leukemia.  It 
is an entity all unto itself; however aspects of causation 
are similar for all three illnesses.  I would consider 
Agent Orange exposure as etiologic in the development of 
[the veteran's] hairy cell leukemia."  The Board notes 
that while there is no medical data submitted in support 
of this opinion regarding causation, Dr. Lichtin is an 
oncologist of some standing and his medical opinion must 
be based on sound medical bases.

An April 1996 letter from Arvind B. Shah, M.D., a private 
oncologist, states that the veteran "was diagnosed with 
Hairy Cell Leukemia in 5/90.  He is now stable and on a 
yearly follow-up with routine lab work every three 
month[s]."  

In November 1998 the veteran's attorney submitted a 
photocopy of a 1985 medical journal article which found an 
"association between hairy cell leukemia and exposure to 
organic chemicals" in the farming and woodworking 
occupations.  

In September 1998, a VA examination of the veteran was 
conducted.  The examining physician reviewed the veteran's 
medical history and all of the medical evidence of record.  
The diagnosis was hairy cell leukemia.  The examining 
physician provided the following discussion in his 
examination report:  

In the strictest sinse (sic), hairy cell leukemia 
is not classified as a non-Hodgkin's lymphoma, 
though by definition it literally is non-
Hodgkin's lymphoma in the sense that it is a B 
cell dyscrasia, a neoplasm of the B cells just as 
certain other non-Hodgkin's lymphoma.  It has 
enough differences biochemically with surface 
markers and products produced, that it is not 
classed as a non-Hodgkin's lymphoma.  . . . 
(Hairy cell leukemia) and (chronic lymphocytic 
leukemia) are separate disease entities whereas 
non-Hodgkin's lymphoma is an umbrella covering 
several of the B cell dyscrasias.  Again, each of 
these have their own particular characteristics, 
but they are so closely interlinked that most 
anyone would tend to feel that what causes one 
may cause another.  I think this is what the 
Cleveland Clinic based their statements on at 
that time they rendered their opinion that they 
would feel hairy cell is likely secondary to 
herbicide exposure, not so much based on the 
preponderance of medical evidence, but rather 
along the lines of thinking such as "it would 
follow that . . .", basically if you are going to 
include non-Hodgkin's then this would have to 
have the same etiology . . . is the type of 
thinking that has rendered statement in support 
and including hairy cell, again rather than based 
on actual hard core medical data.  Further, I 
think in consideration for his age at the onset, 
generally the median age of onset is around 50 
for hairy cell and around 60 for chronic 
lymphocytic leukemia.  He developed his hairy 
cell at an early age of 40 to 41.  It is already 
4 to 1 more common in men than women, so that was 
in and of itself not an anomaly.  There is not 
data that has suggested a presumptive 
development; rather the only argument being that 
of causal relation to Agent Orange exposure, 
"piggyback" to that body of evidence that links 
non-Hodgkin's with prior Agent Orange exposure.  
Again the thinking is more along the lines of 
"gee, they are so closely related, if non-
Hodgkin's has been shown to have an association 
then certainly this one would too, or it would 
stand to reason that this one would too."  The 
etiologic agents of all three illnesses are 
uncertain even to date.  Going against him and 
ruling in his favor is that VA has determined 
that leukemia is a disability which has been 
specifically determined not to warrant service 
connection on the basis of Agent Orange exposure.  
Also, an NAS report noted in the file from 1993 
was evaluating herbicide exposure with subsequent 
development of leukemias in studies of farmers in 
Italy and they found the incidence of leukemia 
was not elevated in this group.  In 1996 the NAS 
revealed seven new studies, six of which showed 
no associated [sic] between the two.  . . .  To 
answer the questions specifically, the veteran's 
hairy cell leukemia is not a form of non-
Hodgkin's lymphoma.  It is not a variant of non-
Hodgkin's lymphoma, but these are all semantics.  
. . .  I would like to note again that I have no 
studies to offer, nor does Cleveland Clinic have 
studies to offer that would show an association 
or medical documentation of herbicide exposure 
and hairy cell leukemia.  We are making a 
statement that given his young age and given the 
similarities between certain of the non-Hodgkin's 
lymphomas and hairy cell, that if it causes one 
it likely would cause the other.  This is not a 
statement that we would make if they were 
clinically distinct entities with few 
similarities, if the age of onset were a typical 
age of onset or if the etiology were known or 
felt to be more associated with genetic factors 
or otherwise, all of which do not apply in this 
setting.

The October 1998 VA examination report echoes the opinions 
expressed by the Cleveland clinic.  However, the VA 
oncologist admitted that the medical opinion that the 
veteran's hairy cell leukemia was related to Agent Orange 
exposure was not based on hard medical evidence but was 
"piggybacked" on the regulatory presumptions accorded non-
Hodgkin's lymphoma and Agent Orange exposure.  The VA 
physician also admitted that there was a large volume of 
medical evidence in the form of medical studies which 
showed no causal relationship between herbicide exposure 
and the development of leukemia.  

VA has entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam era and each 
disease suspected to be associated with such exposure.  
NAS submits reports on these activities every two years.  
Whenever VA determines, based on sound medical and 
scientific evidence, that a positive association (i.e., 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association) 
exists between exposure of humans to an herbicide agent 
(i.e., a chemical in an herbicide used in support of the 
United States and allied military operations in the 
Republic of Vietnam during the Vietnam era) and a disease, 
regulations are published establishing presumptive service 
connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, 
he is to publish a notice of that determination, including 
an explanation of the scientific basis for that 
determination. The Secretary's determination is based on 
consideration of the NAS reports and all other sound 
medical and scientific information and analysis available 
to the Secretary.  See Notice, 61 Fed.Reg. at 41442 
(1996).

NAS, in its 1993 report, found that the 
potential evidence for an association between 
herbicide exposure and leukemia came from 
studies of farmers and residents of Seveso, 
Italy.  When farmers were stratified by 
suspected herbicide exposure, the incidence of 
leukemia was generally not elevated, and in some 
cases elevation appeared to be due to factors 
other than herbicide exposure.  Those studies 
generally did not adequately control for other 
significant confounding exposures.  The 
suggestive evidence of increased risk concerning 
Seveso, Italy, was not significant because of 
the small number of actual cases in which 
leukemia was found.  (See 59 FR 343-44 for study 
citations.)  In its 1996 report, NAS reviewed 
seven new studies (Kogevinas et al., 1993; Asp 
et al., 1994; Blair et al., 1993; Bertazzi et 
al., 1993; Visintainer et al., 1995; Semenciw 
R.M., Morrison H.I., Morrison D., Mao Y., 1994.  
Leukemia mortality and farming in the prairie 
provinces of Canada.  Canadian Journal of Public 
Health 85:208-211; and Dean G., 1994. Deaths 
agricultural workers in the Republic of Ireland. 
Journal of [??] in Epidemiology and Community 
Health 48:364-368).  Six of these studies showed 
no association between herbicide exposure and 
leukemia or a nonsignificant elevated risk. 
Blair et al. (1993), a mortality study of 
farmers, showed a significantly increased PCMR 
for leukemia.  The Blair study, however, did not 
correlate the increased PCMR to suspected 
herbicide exposure and did not control for other 
confounding factors.  Accordingly, the Secretary 
has found that the credible evidence against an 
association between leukemia and herbicide 
exposure outweighs the credible evidence for 
such an association, and he has determined that 
a positive association does not exist.

See Notice, 61 Fed.Reg. at 41445 (1996).

There is a huge volume of medical evidence of record in 
the present case.  The physician who conducted the 
September 1998 VA examination acknowledges the level of 
complication in the present case because of the cancer 
involved and its similarity to non-Hodgkin's lymphoma.  
Dr. Lichtin, the oncologist from the Cleveland Clinic, 
also notes a similar complexity of the matter at hand 
based on the similarity of the diseases at issue.  

When all of the complex medical evidence of record is 
distilled down to its simplest form, there are simply two 
competent medical opinions of record.  The September 1998 
VA medical opinion is that the veteran's hairy-cell 
leukemia is not etiologically related to the veteran's 
Agent Orange exposure during service.  The November 1993 
opinion of Dr. Lichtin is that the veteran's hairy-cell 
leukemia is etiologically related to Agent Orange exposure 
during service.  There are two competent medical opinions 
of record one supporting a grant of service connection and 
one which does not support a grant of service connection.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(a) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

The Board finds that the evidence of record which provides 
a nexus between the veteran's Agent Orange exposure during 
service and his current hairy cell leukemia is in relative 
equipoise.  As such, the Board must give the benefit of 
the doubt to the veteran.  Therefore, the evidence 
supports a grant of service connection for hairy-cell 
leukemia on a direct basis.  


ORDER

Service connection for hairy-cell leukemia granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

